McLennan, P. J. :
The principal contention on the part of the appellant is that in no event can a municipal corporation be punished for contempt. If so, then clearly it was error to make the order appealed from, because the evidence elicited pursuant thereto could not change the result.
It is elementary that it would be an abuse of discretion to send issues of fact to a referee to take evidence and report to the court, if the evidence thus taken, whatever its character, could not affect the rights of the parties. If the motion to punish the .defendant for contempt depends in any degree upon the facts, the appellant practically concedes the validity of the order appealed from.
*54We think a municipal corporation may he punished for contempt the same as any other corporation where it assumes to. act in its cor- . porate capacity in a matter involving the rights of an individual. In the case at bar the defendant threatened to exercise an'alleged governmental function, viz., the -occupation of an entire street of -the; city for the purpose of moving a house thereon. The exercise - Of such function as alleged would Unnecessarily injure plaintiff’s property. If so, the city would have been liable for the damages sustained by the plaintiff in that regard. - Instead of waiting until the damages claimed had actually been sustained, the plaintiff sought to prevent the commission of. such acts of damage by injunction. We deem it unimportant to inquire what the facts are in this case,, the question being whether in any case.a municipality can- be punished for violating an injunction.
We think that a municipality which assumes to bet in its govern"mental capacity in such manner as to unlawfully impair -the rights of an individual' may he restrained from exercising such alleged, rights in the premises until the farther order of the court, and that the individual whose rights are invaded is not relegated to a recovery for damages against the officers, agents Or employees of such municipal corporation, but that such individual may assert and claim his damages because of the violation of an injunction by such corporation, which resulted in damage to him.
It is practically conceded ón the part of the appellant that if the injunction Was violated it was thus, violated by the'■ officers, agents of employees of the defendant, and it is urged that they only,, individually or collectively, could be responsible for such alleged viola-. tion, the contention of the respondent being that under the circumstances of .this' case, as disclosed by the affidavits, the defendant -is liable as principal for all the acts of the others, alleged to be its' officers, agents or employees. -Upon principle the defendant, the Oity of Rochester, should be liable for. the acts complained of. The-work related to a matter which could only be done by or with the' approval of the city. When its contractual relation in the premises ceased, according to the affidavits, it itself assumed to undertake the work which Unnecessarily injured the plainti-fEs premises. Under those circumstances the injunction was obtained, which, it is • alleged, and the evidence tends to show, was violated by the defend-, *55ant. As before suggested, we conclude that a municipal corporation may be punished for contempt in violating an injunction, t-he violation of which interferes with, impairs or restricts the rights of an individual.
In the case of Davis v. Mayor (1 Duer, 451, 510) a dictum adverse to the above proposition is quoted. In that case, however, it appears that the whole body politic were considered as plaintiffs, and it was said by the learned judge, in effect, that it would be unintelligible to levy a tax upon the whole public to pay a fine which should, when paid, be returned to the treasury. It is readily seen that if a municipality is fined as for a criminal contempt that the fine so paid would go into the treasury and so back to the taxpayer, and, therefore, no good or ill would result. But the case at bar and similar cases are entirely different. The plaintiff in this case seeks to prevent a wrong threatened to be done to his property by the-.municipality. If such wrong were done, to wit, the destruction of his shade tree without lawful excuse or authority by the municipality, clearly it would be liable for the damage thus done or sustained. Anticipating such he seeks to prevent the same by injunction, and yet in violation of such injunction order the damage notwithstanding is done. What then is his remedy ? He could, of course, bring an action against the city for the damages sustained by him. May he not also -in case the injunction which he lawfully obtained has been violate'd recover such damages in this proceeding ?
Section 14 of the Code of Civil Procedure prescribes the con-tempts which are punishable civilly, and clearly within such section the contempt complained of is included. Section 2284 of the Code of Civil Procedure provides that “ If an actual loss or injury has been produced to a party to an action or special proceeding by reason of the misconduct proved against the offender, and the case is not one where it is specially prescribed by law, that an action may be maintained to recover damages for the loss or injury, a fine, sufficient to indemnify the aggrieved party, must be imposed upon the offender and■ collected and paid- over to.the aggrieved party under the direction of the court. The payments and acceptance of such a fine constitute a bar to an action by the aggrieved party to recover damages for the loss or injury. * ■ * * ”
*56Under these sections of the Code we discover no reason why the respondent, in case the allegations in his complaint and affidavits are true, should not be entitled to recover from the defendant, the City of Bochester, as by way' of fine the" actual damages sustained by -him because of the violation' of the injunction, and in addition his costs and expenses in seeking to enforce such injunction and the' costs of this appeal. .
Our attention, has been called to the statement of several text writers and to the dictum of the courts, in some cases to the effect that a municipal corporation cannot be punished for contempt. Of course, it is elementary that a corporation other than a,-municipal corporation may be so punished, and that the officers, agents and employees óf a municipal corporation may be likewise punished for the willful violation of an injunction order served upon them or of which-they have notice. We think it reasonable to hold that a municipal corporation engaged in a municipal -work which is restrained by order of the court and which continues such work in violation of the injunction and which violation by it results in an injury to the property of a private individual, may be punished for the violation of such injunction at the instance of such private individual to the extent of the damages sustained by him by reason of such violation.
It follows that the order appealed from should be affirmed,' with costs.
Williams, J., concurred; Spring and Bash, JJ., dissented.